TYSON, Judge.
The conviction of Clayburn V. Cole for driving while his driver’s license was revoked is hereby reversed and the cause remanded on authority of Ex parte Dison, 469 So.2d 662 (Ala.1984), it affirmatively appearing in this record that the Alabama Uniform Traffic Ticket and Complaint was never sworn to by a judge or magistrate prior to or during the municipal court proceedings. The City of Huntsville has not contested this issue raised on this appeal.
On authority of Dison, supra, and Carlson, 475 So.2d 907 (Ala.Crim.App.1985) and Graves, 472 So.2d 720 (Ala.Crim.App.1985), this court has no alternative but to reverse and remand this cause.
For the reasons stated this cause is, hereby, reversed and remanded.
REVERSED AND REMANDED.
All the Judges concur.